Citation Nr: 1511279	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-33 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the decision of September 2012, declaring the Veteran rehabilitated for purposes of the Vocational Rehabilitation and Employment (VR&E) program under the provisions of Chapter 31, Title 38, of the United States Code, was proper.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who had active military service from September 1967 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 administrative decision of the Vocational Rehabilitation and Education (VR&E) division at the Department of Veterans Affairs (VA) Regional Office (RO), which determined that the Veteran was rehabilitated for purposes of the VR&E program under the provisions of Chapter 31, Title 38, of the United States Code.  

The Veteran requested a hearing before the Board, which was scheduled in September 2014; he canceled it in an August 2014 statement, and in lieu of the hearing submitted additional evidence (information obtained via the internet in August 2014 relating to counselor licensing requirements in California), which was accompanied by a waiver of initial RO review of the evidence in accordance with 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2008, the RO's VR&E division determined that the Veteran met the qualifications for basic entitlement to Chapter 31 benefits.  In December 2008, the Veteran was provided an Individualized Written Rehabilitation Plan (IWRP), with a program goal to become employed as a substance abuse counselor or in a related career, by completing a certificate training program in the area of substance abuse counseling, with an anticipated completion date of December 2009, and then receiving employment services.  The Veteran subsequently requested additional training, namely, a Bachelor's degree, to attain his educational goal of "Addiction Therapist," and in an October 2009 opinion, an assistant VR&E officer agreed with him.  He opined that the Veteran was not "job ready" as his IWRP and Chapter 31 services, as delivered, did not "present a reasonable opportunity for suitable and sustainable employment."  Thus, the Veteran's IWRP was redeveloped to include the completion of a BA degree in psychology with an emphasis on addiction counseling.  An IWRP, dated in April 2012 and signed by the Veteran and his VRC, reflects the same DOT (Dictionary of Occupational Titles) code and title, and program goal for entry level employment as a substance abuse counselor or related career, as was stated in the prior 2008 IWRP.  Just prior to earning his degree in May 2012, the Veteran expressed an interest in April 2012 in attaining a post-Baccalaureate degree in Public Health Administration at Morehouse College in Atlanta, Georgia, starting in the fall 2012.  In a Special Report of Training in July 2012, the Veteran expressed a desire to be a counseling psychologist, a profession that he claimed requires a Master's degree.  

In an August 2012 VR&E letter, the Veteran's VRC notified him that VA had determined that he was now employable in the anticipated goal of the vocational rehabilitation plan as written and delivered, and that he had "elected to follow additional self-directed and confusing education achievement that is not supported by VA" resulting in his case being "closed as a positive rehabilitation outcome."  The VRC informed the Veteran that VA decided to move his program to "rehabilitated status."  In a September 2012 VR&E letter, the Veteran's VRC notified him that he had successfully completed training under his rehabilitation plan and was thus being declared rehabilitated.  He indicated that the goal of the plan was for the Veteran to obtain a suitable job, and that the Veteran had been offered help in getting a job because it was felt he was "job ready."  It was noted that rather than looking for a job, the Veteran decided to continue his education.  

In an October 2012 statement, the Veteran disagreed with the decision to declare him rehabilitated, arguing that he had not reached the occupational goal of substance abuse "counselor" and related careers, that the objective of a Bachelor's degree in psychology was insufficient to obtain that occupational goal, and that the DOT code and title (076 Therapists) had not been attained.  In a January 2013 appeal statement, he alleged that his VRC developed his rehabilitation plan without consideration for the scope of practice as it related to substance abuse counselor; that his vocational rehabilitation plan had not provided him the required education and training to practice as a substance abuse counselor in his state of California; that his IWRP was not based on current labor market information as it related to the degree of training and education required to obtain the goal of substance abuse counselor; that his IWRP was written without consideration for necessary licensure or certification as described by the Board of Behavioral Scientists for California; and that he had not overcome the employment handicap to the maximum extent feasible in accordance with 38 C.F.R. § 21.283(c)(3)(i) and should not be declared rehabilitated under the presently prescribed program of training.  

Essentially, the Veteran is requesting a change in his IWRP, to enable him to continue training so that he may meet the requirements for licensure or certification to be a substance abuse counselor in his home state.  The regulations permit a change to the plan "when such change is necessary to carry out the statement of long-range goals."  38 C.F.R. § 21.94(c).  In August 2014, the Veteran submitted information obtained via the internet, which pertains to new licensing requirements (effective in 2012) for those interested in counseling practice in California.  Such requirements include "foundational educational requirements" of a Master's degree.  Moreover, in a September 2014 statement, the Veteran's representative argued that the state of California mandated that licensed or certified substance abuse counselors have a Master's degree or higher from a regionally accredited institution of higher education in the field of counseling, psychology, or a closely related field of study.  He also claimed that although they pertained to substance abuse counseling, the job placement advertisements provided to the Veteran by the VR&E were not equivalent to the description of DOT 076 (Therapist) jobs or equivalent to a substance abuse counselor.  

The Board observes that when the Veteran argued (successfully) for a change in his original IWRP, from a certificate training program to a Bachelor's degree program, an assistant VR&E officer found in an October 2009 opinion that employment as a substance abuse counselor was "only achieved with CADDAC certification/licensing."  It appears that the "CADDAC" reference was intended to be CAADAC, which is the California Association of Alcohol and Drug Abuse Counselors.  From the latest statements and submissions of the Veteran and his representative, it appears that further development of the record is needed before the Board can decide whether or not he may indeed be deemed "rehabilitated".  
In light of the above, the VR&E should reassess the Veteran's vocational rehabilitation needs to allow for access to suitable and sustainable employment that is consistent with the Veteran's interest, aptitudes, and abilities.  It has been more than two and a half years since the VR&E has determined the Veteran to be "job ready," ; it does not appear that the recent state certification/licensing requirement revisions have been considered.  Moreover, it is not known whether, during that time period, the Veteran has pursued any further education and training on his own.  Upon completion of development of the record in this matter the Veteran's status as "rehabilitated" should be reconsidered; it should also be determined whether any additional services are warranted, to include  consideration of extensions of the basic period of eligibility (see 38 C.F.R. § 21.44) and extensions of maximum allowable monthly benefits (see 38 C.F.R. § 21.78(c)).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ's VR&E division should arrange for file review and evaluation of the Veteran by a Vocational Rehabilitation and Counseling Psychologist to determine the following: 

a).  Whether achievement of the current goal, as stated in the Veteran's 2012 IWRP remains reasonably feasible, and if so, whether the change in the rehabilitation program proposed by the Veteran (i.e., additional training and education to the extent of earning a Master's degree) is necessary to achieve the stated long-range goal of substance abuse counselor or related career (DOT 076: Therapist).  Notably, the Veteran has expressed a desire to find employment in his home state of California, which adopted new licensing and certification requirements (effective in 2012) for those interested in counseling practice (the impact of which must be considered).

b).  If additional VR&E services, to include further academic instruction at the graduate level, are found to be warranted whether there are any other pertinent determinations to be made such as extending the basic period of eligibility or extending the maximum allowable monthly benefit entitlement (see 38 C.F.R. §§ 21.44, 21.78).  

2.  After the above development is completed, the AOJ's VR&E division should review the record, to include the VR&E folders, and determine whether the decision of September 2012, declaring the Veteran rehabilitated for purposes of the VR&E program under Chapter 31, was proper.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the veteran and his representative opportunity to respond; and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

